Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered June 14, 2001, convicting defendant, after a jury trial, of assault in the first degree (two counts) and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 20 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]).
We perceive no basis for reducing the sentence. We likewise find no basis upon which to vacate the weapon possession conviction in the interest of justice.
Since defendant’s pro se claims are based on factual assertions outside the record, they are not reviewable on direct appeal. Concur—Tom, J.E, Andrias, Friedman, Catterson and Kavanagh, JJ.